Title: To Alexander Hamilton from John Shute, 22 June 1799
From: Shute, John
To: Hamilton, Alexander


          
            Sir,
            New York June 22nd 1799—
          
          I left a Letter some time ago to remind you respecting my appointment in the Standing Army of the United States. I trust my name has been presented  if not would thank you to forward —— Secretary of War—the Many favours rece—— the General are acknowledged with gre—— cannot be repaid untill I have the —— being under his Command in the Service —— and which will afford me the Greatest —
          Yours with Sentiments of Respect
          
            John Shute
          
          General Alexr Hamilton
        